Citation Nr: 1302719	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for hearing loss in the left ear prior to August 31, 2007.


REPRESENTATION

Appellant represented by:	Joseph Michael Bredehoft, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and G.D.



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944, to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the RO found that a December 1946 decision contained clear and unmistakable error, and as such established service connection for hearing loss in the left ear, rated as noncompensable, effective March 18, 1946.  See 38 C.F.R. § 3.105(a) (2012).  The Veteran filed a Notice of Disagreement in August 2008.  The Veteran was provided with a hearing before a Decision Review Officer on March 2009 and a Statement of the Case in July 2009.  In a September 2009 VA Form 9, the Veteran perfected an appeal with regard to the noncompensable rating assigned. 

This claim was before the Board in December 2009 and was remanded for further development.  Then, in June 2010, the Board issued a decision denying entitlement to an initial compensable rating.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC issued an Order granting a Joint Motion for Remand in January 2011 vacating the June 2010 Board decision and remanding the case for further proceedings consistent with the Joint Motion.  This claim was again before the Board in November 2011 and was remanded for further development.  The requested development having been completed, this claim is again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's auditory acuity in the left ear measured 15/15 on the whisper test prior to December 1, 1949. 

2.  The evidence of record shows that the Veteran had profound left ear hearing loss from December 1, 1949 to August 30, 2007. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left ear hearing loss prior to December 1, 1949, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1-4.7 (2012); Veterans Administration, Schedule for Rating Disabilities 61-63 (U.S. Government Printing Office , Washington, D.C.) (1945).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but not higher, for left ear hearing loss from December 1, 1949 to August 30, 2007, have been met. 38 U.S.C.A. §§ 1155, 1160(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1) , 38 C.F.R. 3.38(c), 4.1-4.7 (2012); Veterans Administration, Schedule for Rating Disabilities 61-63 (U.S. Government Printing Office , Washington, D.C.) (1945); 38 C.F.R. §§ 4.85-4.86, former Diagnostic Codes 6253, 6257, 6258 (1956, 1963, 1964, 1975) and current Diagnostic Code 6100 (1976, 1987 1992, 1999, 2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required). Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for left ear hearing loss, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained. VA provided the Veteran adequate medical examinations in December 2007, June 2012, and July 2012. The examinations are adequate because each contains a history obtained from the Veteran and thorough audiometric examination relevant to the applicable rating criteria. There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria.  38 C.F.R. §§ 4.85, 4.86 (2012). Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  Such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. A hearing impairment examination must be conducted by a state-licensed audiologist, include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, and are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment. If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz , VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

Analysis

The Veteran alleges that he is entitled to a compensable rating for his left ear hearing loss prior to August 31, 2007.  In a February 2010 statement, the Veteran stated that he was told by a Navy doctor that he had defective hearing in the left ear and that he would not be able to hear out of it at all.  In this regard, the Veteran maintains that he has had no hearing in his left ear since his discharge from the Navy.  Further, in his August 2008 Notice of Disagreement, the Veteran acknowledged that he received a score of 15/15 on his whisper test, but stated that he believed that the hearing tests administered in the Navy were flawed and inconsistent with the degree of hearing loss that doctors had told him he had at the time.  The Veteran has stated that he was turned away from jobs and schooling after the service because of his hearing.

A review of the Veteran's service treatment records revealed no treatment for left ear hearing loss.  Although the Veteran's 1946 separation examination noted defective hearing in the left ear, the whisper test conducted revealed normal hearing with a score of 15/15.

 A review of the Veteran's VA treatment records revealed complaints and treatment for left ear hearing loss.  The Veteran was seen for the use of hearing aids.  A left ear mastoidectomy performed in December 1949 was reported by the Veteran.  Treatment notes indicated that procedure, in addition to in-service noise exposure, could have contributed to the Veteran's left ear hearing loss.  Further, an August 2011 treatment noted indicated that the Veteran's examination revealed the residuals of a mastoidectomy consistent with the 1949 surgery that the Veteran had previously described.

Apart from the Veteran's STRs and VA outpatient treatment records, no private records have been made available.  This includes any treatment notes relating to the 1949 mastoidectomy or any work-related hearing tests that were administered to the Veteran.  In this regard, the Veteran has stated in his February 2010 statement that he has tried to obtain these records, but that the physicians and institutions that produced them are no longer in existence and there is no indication that any remaining records exist.

A VA audiological examination was conducted in December 2007.  At that examination, the Veteran gave a history of noise exposure working in engine rooms without the use of hearing protection in the Navy.  He denied post-service noise exposure.  The Veteran stated that he has heard nothing in his left ear since he was administered surgery in 1949.






Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        30
        60
        80
        85
LEFT
        75
        105
        105
        105
        105
 
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 4 percent in the left ear.  The examiner diagnosed the Veteran with right ear hearing within normal limits at 500 hertz with mild to severe sensorineural hearing loss thereafter through 4,000 hertz and left ear hearing that was severe to profound mixed hearing loss at 500 hertz to 4,000 hertz.
   
The Veteran was administered an additional VA examination on May 2012.  At this examination, the examiner reviewed the Veteran's claims file and determined that the findings supported the Veteran's statements regarding his 1949 mastoidectomy.  An attempt was made at rendering a retrospective opinion of the Veteran's left ear hearing loss.  However, the examiner determined that, due to the lack of treatment records from the Veteran's 1946 service discharge to 2000, it would be impossible to determine the level of hearing loss without resorting to mere speculation.  An addendum opinion was provided in July 2012, in which the examiner stated that he could not opine whether the mastoidectomy provided in 1949 would be different if it had been performed today without resort to mere speculation.  The examiner explained that this opinion could not be provided without the ability to review records of the 1949 mastoidectomy.

The Veteran was administered an additional VA examination on June 2012.  At this examination, the examiner reviewed the Veteran's claims file and noted that the Veteran was unavailable for an in-person examination due to being gravely ill.  Although the examiner verified that the service discharge examination showed hearing loss, she stated that the amount of hearing loss could not be determined due to an absence of audiological data.  The examiner also noted a written statement from the Veteran indicating that he had a mastoidectomy in 1949 and that his hearing has remained at the same level since that procedure.  The examiner found that she could not determine the effect of the Veteran's mastoidectomy on his hearing without resort to mere speculation due to lack of available medical records from 1946 to current times.  

Last, the Veteran provided the results of an August 2012 private examination conducted by a Dr. K.  This physician noted that the Veteran had claimed a long history of hearing loss, greater in the left ear than the right.  The Veteran's in-service noise exposure and subsequent mastoidectomy in 1949 were also noted.  The physician found that there was a mastoid cavity in the Veteran's left ear that had post-surgical changes consistent with a radical mastoidectomy.  It was further stated that the surgery administered to the Veteran in 1949 would have left the Veteran with profound sensorineural hearing loss and that his left ear hearing would not have been expected to change significantly from 1949 to 2007.

Hearing loss in the left ear prior to December 1, 1949

The Board finds that the evidence of record does not support entitlement to a compensable evaluation for left ear hearing loss prior to December 1, 1949.  There is no evidence of impairment in auditory acuity of the left ear prior to the December 1, 1949 mastoidectomy.  The Schedule, as it existed in 1946, detailed that determinations of auditory acuity would be commenced in a quiet room longer than twenty feet.  See The Schedule for Rating Disabilities, THE ORGANS OF SPECIAL SENSES, Note 13, p.54 (1945 Edition).  A veteran would be seated at right angles to the examiner and the distant ear would be covered so that all sounds were excluded.  Id. The testing room would be marked at distances of one, two, five, ten, fifteen, and twenty feet and a veteran would stand at these intervals to indicate ability to hear spoken and whispered voices.  Id.  Testing would either be conducted using measurements of twentieths in feet for conversational voice or fifteenths in feet for whispered voice.  Id.  The audiometer was only to be used as a check.  Id.  Based upon the results of the prescribed examination, the Schedule in rating codes 6257 and 6258 proscribed evaluations of zero percent for hearing at fifteen feet in one ear and fifteen or twenty feet in the other ear respectively.  See The Schedule for Rating Disabilities, IMPAIRMENT OF AUDITORY ACUITY, Diagnostic Codes 6257 and 6258, p. 61-63 (1945 Edition).

The Veteran's STRs show that he was administered a whisper test, recorded in fifteenths, at his 1946 separation examination.  This examination resulted in a score of 15/15.  When applied to the rating criteria from the 1945 Schedule, the Veteran was shown to be entitled to a zero percent rating, as he had hearing at fifteen feet in one ear and hearing at fifteen feet in the other ear.  Id.

For the period beginning on March 18, 1946, through November 30, 1949, the Board also considered retrospective opinions.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Two such opinions were obtained in May 2012 and June 2012 VA examinations.  However, both examiners found that it would require a resort to mere speculation without the review of any medical records from the time period in question.  A private medical opinion was introduced by the Veteran from an August 2012 examination.  This opinion stated that the severity of the Veteran's left ear hearing loss was "profound," which is the same diagnosis given in the 2007 VA examination in describing the severity of the Veteran's audiometric readings.  The physician further stated that the Veteran's hearing loss severity would not have been expected to change from the time of his 1949 mastoidectomy to 2007, when the Veteran was administered audiometric testing at the VA examination.  The physician did not offer an opinion as to the severity of the Veteran's hearing prior to the 1949 mastoidectomy.

The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Given that the private physician's retrospective opinion does not quantify the severity of the Veteran's hearing acuity in the left ear prior to the 1949 mastiodectomy, upon which to base an evaluation, the record evidence does establish, however, that the Veteran's auditory acuity in the left ear measured 15/15 based on the 1946 whisper test.  Hence, in accordance with the requirements of the Schedule that were in effect prior to December 1, 1949, a compensable evaluation prior to December 1, 1949 for hearing loss in the left is not warranted.  See The Schedule for Rating Disabilities, IMPAIRMENT OF AUDITORY ACUITY, Diagnostic Codes 6257 and 6258, p. 61-63 (1945 Edition).

Hearing loss in the left ear from December 1, 1949 to August 30, 2007

The Board finds that the evidence of record supports entitlement to a 10 percent evaluation for left ear hearing loss from December 1, 1949 to August 30, 2007.  This is because the 2012 private opinion provided a retrospective evaluation that quantified the severity of the Veteran's hearing loss in the left ear immediately following his December 1, 1949 mastoidectomy.  The Board notes that the private physician who provided the 2012 opinion is competent, as he is a board certified otolaryngologist, and probative, as his accompanying curriculum vitae shows that he possesses extensive credentials in the relevant field.  See 38 C.F.R. § 3.159(a).  The private physician opined that the Veteran's left ear hearing loss after the 1949 mastoidectomy would have been "profound."  This is the same language that was used to describe the Veteran's hearing loss that was shown by audiometric evidence in the 2007 VA examination.  The examiner further opined that the Veteran's left ear hearing loss would not have been expected to change significantly from the 1949 mastoidectomy to the 2007 VA examination, thereby asserting that the audiometric readings from that later examination would approximately reflect the same severity of hearing loss as if that test had been provided in 1949.  As such, for the purposes of this decision, the 2007 VA examination results are retrospectively applied to the Veteran's left ear hearing loss severity from December 1, 1949 to August 30, 2007 based upon the opinion provided by the 2012 private physician.  See Chotta, 22 Vet. App. at 85.

The Schedule, as in effect in 1949, showed under rating code 6253 that when there was an absence of air and bone conduction in one ear and hearing at twenty feet in the other ear, an evaluation of 10 percent is warranted.  See The Schedule for Rating Disabilities, IMPAIRMENT OF AUDITORY ACUITY, Diagnostic Code 6253, p. 62 (1945 Edition).  Because the Veteran was found to have profound left ear hearing loss, which the Veteran has described as being unable to hear any sound, and it is equivocal to an absence of air and bone conduction, that designation was applied to the Schedule.  Further, because the retrospective application of the 2007 VA examination only applied to the left ear and there is no evidence to the contrary, the Veteran's right ear is considered to have been normal at the time of the 1949 mastoidectomy and the lowest designation, "hearing at 20 feet" is assigned.  Therefore, the combination of the right and the left ear show that the appropriate rating code is 6253 for an evaluation of 10 percent in accordance with the 1945 Schedule.  Id.

For the duration of time period since December 1, 1949, the Schedule has undergone several amendments in which the rating criteria for hearing impairment has changed.  As there is no indication that the revised criteria were intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new criteria, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  For this reason, the Board finds a discussion of the changes as related to the Veteran's hearing loss condition since December 1, 1949 to August 30, 2007 is warranted.

On March 23, 1956, Extension 8-B was added to the Schedule to reflect a new evaluation scheme for hearing impairment.  See EXTENSION 8-B, Schedule for Rating Disabilities, 1945 Edition: RATING OF DISABILITY FROM HEARING IMPAIRMENTS, Tables I & II, p. 60 (Mar. 23, 1956).  Under this new rating scheme, the results of controlled speech reception tests were to be given a corresponding letter shown in Table I, A through F, designating the efficiency of each ear separately.  Id.  The corresponding literal designation of impairment in efficiency was determined by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the speech reception decibel loss.  Id.  The percentage evaluation was then found from Table II by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate for the literal designation for the ear having poorer hearing.  Id.  For examination results using an audiometer, the average of results of hearing at the frequencies of 500, 1000, and 2000 Hertz for each ear was applied to Table II following the same intersection procedure as used in the literal designations to determine the rating percentage.  Id.

As the Veteran's 2007 VA audiological examination is applied retrospectively with regard to the left ear only, the right ear is considered during this particular time period to have normal hearing, as there is no evidence to the contrary.  The average hearing loss for the Veteran's left ear using the above frequencies is 95 decibels.  In applying Table II, the Veteran is given the lowest designation on the vertical column for hearing in the better ear, "Average not more than 25; none more than 35."  Id.  The Veteran is given the highest designation on the horizontal row hearing in the poorer ear, "Average 88 or more."  Id.  Intersection of these row and column designations reveals an evaluation of 10 percent would have still been warranted for the Veteran.  Id. 

On December 1, 1963 and May 22, 1964, the Schedule was amended to reflect the addition and re-designation of paragraph numbers for the provisions related to hearing loss.  The effect of the rating was unchanged.  See The Schedule for Rating Disabilities, 1945 Edition, 1957 Looseleaf Edition, IMPAIRMENT OF AUDITORY ACUITY, paragraph 85(a) (Dec. 1, 1963); 29 Fed. Reg. 6718 (May 22, 1964) (codified at 38 C.F.R. § 4.85(a) (1964)).

On September 9, 1975, Table II was amended by changing the puretone audiometric average decibel loss at the three frequencies of 500, 1,000 and 2,000 Hertz at the various levels of hearing in both the better and poorer ear.  See 40 Fed. Reg. 53011 (Nov. 14, 1975) (codifed at 38 C.F.R. § 4.85(a) (retroactively effective Sept. 9, 1975).  When giving the lowest designation for the right ear, as there is no evidence that the Veteran had right ear hearing loss during this time period, the evaluation is still 10 percent.  Id.  The right ear is evaluated in the vertical column for hearing in the better ear for the right ear, "Average not more than 37; none more than 46."  Id.  Based upon the results from the 2007 VA examination, the Veteran is given the highest designation on the horizontal row hearing in the poorer ear, "Average 100 or more."  Id.  Although the Veteran's average from the 2007 VA examination was 95 decibels, two of his readings were at 105 decibels, which would increase the designation from the next lowest on the horizontal column, "Average not more than 90; none more than 105."  Id.  Intersection of these row and column designations reveals an evaluation of 10 percent would have still been warranted for the Veteran. Id.

On March 10, 1976, the Schedule was amended to reflect changes in the charts used for evaluation of hearing impairment.  See 41 Fed. Reg. 11291 (Mar. 18, 1976) (codified at 38 C.F.R. § 4.85(a) (retroactively effective Mar. 10, 1976)).  The literal designations from Table I were re-designated as Table IV.  Id.  The percentage evaluations from Table II were re-designated as Table V.  Id.  The effect of the rating was unchanged.

On December 18, 1987, the Schedule was amended for the inclusion of two new tables that replaced the previous tables for hearing loss.  See 52 Fed. Reg. 44117 (Dec. 18, 1987) (codified at 38 C.F.R. § 4.85(a) (1988)).  Table VI was introduced and comprised of a horizontal  row with nine categories of percent of discrimination based on the controlled speech discrimination test.  Id.  The vertical columns represented nine categories of decibel loss based upon puretone audiometry testing.  Id.  The numeric designation of impaired efficiency (I though XI) was determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  Id.  The percentage evaluation was then determined by using Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having better hearing and the vertical column for the numeric designation for the ear having poorer hearing.  Id.  Table VIa was introduced for providing numeric designations based solely upon puretone averages.  Id.

As the Veteran's 2007 VA audiological examination is applied retrospectively with regard to the left ear only, the right ear is considered during this particular time period to have normal hearing, as there is no evidence to the contrary.  For the left ear, the Veteran's speech discrimination was 4% and puretone average was 99 decibels.  Using Table VI would have given the Veteran a numeric designation of XI.  38 C.F.R. Part 4.  For the right ear, the Veteran's would have been given the lowest designation of I, as there was no hearing loss.  Id.  Using Table VII, the Veteran would have still been shown to have an evaluation of 10 percent.  Id.

On July 13, 1992 the Schedule was amended to change references of 38 U.S.C.A. § 355 to 38 U.S.C.A. § 1155. 38 C.F.R. Part 4.  This amendment did not change the criteria for hearing loss and the effect of the rating was unchanged.

On June 10, 1999, the Schedule was amended to clarify the definition of puretone average and to clarify the test used for speech discrimination.  38 C.F.R. Part 4.  Other than defining was frequencies were included in the puretone average and specifying the use of the Maryland CNC speech discrimination test, his amendment did not change the criteria for hearing loss and the effect of the rating was unchanged.  Id.  No further amendments were made to the Schedule prior to August 31, 2007. 

The Board finds that, in light of the Veteran's current 20 percent evaluation for bilateral hearing loss, a further discussion examining its applicability prior to August 31, 2007 is warranted.  It should be noted that, prior to the 2007 VA examination, treatment records showed that the Veteran's right ear did not meet the criteria of hearing loss for VA purposes.  

Bilateral consideration of hearing loss for rating purposes was not established until December 1, 1965, when 38 U.S.C.A. § 1160(a) was amended to include "total deafness."  This amendment was then administered via 38 C.F.R. § 3.383(c)  and stated that service connection may be established for bilateral deafness when a veteran has suffered total deafness in one ear as a result of service-connected disability and non-service-connected total deafness in the other ear not the result of his own willful misconduct.  It further stated that to meet the criterion of "total deafness" a literal designation of speech reception impairment of "F" in both ears was required.  Id.  In 1965, the Veteran's hearing, based upon the retrospective application of the 2007 VA examination for the left ear only, would have warranted an "F."  Id.  However, as there was no noted hearing impairment in the right ear, the Veteran's right ear hearing would have warranted an "A."  Id.  As such, the Veteran would not have met the criteria for bilateral consideration in 1965 and would have been evaluated based upon the left ear only for a rating of 10 percent.  Id.

The criteria regarding the consideration of bilateral hearing loss has undergone several amendments since 1965.  38 U.S.C.A. § 1160(a).  Again, as there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new criteria, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner, 17 Vet. App. at 9; DeSousa, 10 Vet. App. at 467.  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  For this reason, the Board finds a discussion of the changes as related to the Veteran's bilateral hearing loss condition since December 1, 1965 to August 31, 2007 is warranted.

On October 1, 1976, 38 U.S.C.A. § 360 was amended to replace the word "his" with "such veteran's."  This amendment did not change the criteria for consideration of bilateral hearing loss and the effect of the rating was unchanged.

On November 21, 1983, 38 U.S.C.A. § 360 was amended to replace the phrase "has suffered (1)" with "(1) has suffered."  This amendment did not change the criteria for consideration of bilateral hearing loss and the effect of the rating was unchanged.

On October 28, 1986, 38 U.S.C.A. § 360 was re-designated 38 U.S.C. 360(a) and was amended to add additional disabilities for bilateral consideration and change the wording of the statute.  However, this amendment did not change the criteria for consideration of bilateral hearing loss and the effect of the rating was unchanged.

On August 6, 1991, 38 U.S.C.A. § 360(a) was re-designated 38 U.S.C. 1160(a) and was amended to replace the words "Administrator" and "Administrator's" with "Secretary" and "Secretary's."  This amendment did not change the criteria for consideration of bilateral hearing loss and the effect of the rating was unchanged.

On December 6, 2002, 38 U.S.C.A. § 1160(a) was amended to change the criteria of bilateral hearing loss from a requirement of total deafness to a requirement of 10 percent or more rated hearing loss in the service-connected ear and deafness in the non-service-connected ear.  From this time until August 31, 2007, the medical record, although showing that the Veteran had at least 10 percent compensable hearing loss in his service-connected left ear, did not show evidence of deafness in the right ear.  The issue of the meaning of "deafness" within the context of the statute has been addressed and it has been found that Congress intended it to be the same standard as hearing impairment that is considered a disability for VA purposes.  See 69 Fed. Reg. 48,149 (August 9, 2004).  Hearing loss has been found to be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As such, there is no evidence prior to August 31, 2007 that shows the Veteran's right ear hearing met this standard.  Accordingly, a 10 percent evaluation is still warranted until August 31, 2007, when the medical evidence first showed that the Veteran's hearing could be evaluated bilaterally.

The Board also notes that there is evidence of left ear exceptional pattern of hearing impairment during the time period in question, as shown in the audiometric results of the December 2007 VA examination.  This is because the Veteran's hearing is above 55 decibels at all frequencies and has a puretone average of 105 decibels and a speech discrimination of 4 percent.  See 38 C.F.R. § 4.86.  As such, the Veteran is entitled to the utilization of both hearing impairment tables from the Schedule.  Id.  Both tables render an assignment of the highest designation numeral, XI.  Id.  Using Table VI, the Veteran's right ear would be assigned the numeral, III, based upon an intersection of the puretone average of 64 decibels and speech discrimination of 84 percent that is shown on the 2007 VA examination.  See 38 C.F.R. § 3.85.  A 20 percent evaluation is derived from Table VII by intersecting row III, for the better ear, with column XI, for the poorer ear.  Id.  

Other Considerations

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that referral for extra-schedular consideration must be addressed when raised by the veteran or reasonably raised by the record); Martinak v. Nicholson, 21 Vet. App. 447 (noting that functional effects of hearing loss must be considered in an extraschedular determination).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for hearing loss that is more severe than the Veteran's current hearing loss.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's disability, as the criteria assess hearing loss as its effects were recognized during the time period in question.  The Veteran has asserted that his hearing loss affected his ability to obtain employment and education after service, particularly in terms of increased wage opportunities. The Board is sympathetic to these competent and credible statements, but notes that difficulty hearing is already contemplated by the rating schedule and that the Veteran was able to be employed in alternative positions.  Also, there is no indication of frequent hospitalizations related to the Veteran's condition.  Consideration of an extraschedular rating is thus not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal. 38 U.S.C.A. § 5110  (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.  As the 2007 VA examination audiological results are the only medical evidence available for evaluation of the time period in question, there is no other indication upon which to base a higher schedular evaluation for the Veteran's hearing loss from prior to August 31, 2007.


ORDER

Entitlement to an initial compensable rating for hearing loss in the left ear prior to December 1, 1949, is denied.

Entitlement to an intial rating of 10 percent, but not higher, for hearing loss in the left ear from December 1, 1949 to August 30, 2007, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


